            Case 1:20-cv-03156-JEB Document 6 Filed 11/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOEL FREYBERG,                              )
                                            )
       Plaintiff,                           )
                                            )      Civil Action No. 1:20-cv-03156-JEB
       v.                                   )
                                            )
DCO 2400 14TH ST., LLC,                     )
                                            )
               and                          )
                                            )
UDR, INC.,                                  )
                                            )
       Defendants.                          )


                    DEFENDANT DCO 2400 14TH STREET, LLC’S NOTICE

       COMES NOW, Defendant DCO 2400 14th St., LLC (“Defendant”), by and through

undersigned counsel, and hereby submits this Notice in accordance with the Court’s Minute

Order dated November 2, 2020. Defendant’s sole member is DCO Realty, Inc., a Delaware

corporation with its headquarters in Colorado.

  Dated: November 25, 2020                       Respectfully submitted,

                                                 FOX ROTHSCHILD LLP

                                                 /s/ Brian W. Stolarz
                                                 Brian W. Stolarz, Esq. (D.C. Bar No. 466160)
                                                 Erin I. Rivera, Esq. (D.C. Bar No. 888187765)
                                                 1030 15th Street, N.W.
                                                 Suite 380 East
                                                 Washington, DC 20005
                                                 (202) 461-3100 (telephone)
                                                 (202) 461-3102 (facsimile)
                                                 Email: bstolarz@foxrothschild.com
                                                 erivera@foxrothschild.com
                                                 Attorney for Defendants
            Case 1:20-cv-03156-JEB Document 6 Filed 11/25/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, by filing the foregoing via the Court’s Electronic Filing System, I

caused a copy of the foregoing to be delivered electronically to counsel of record, on November

25, 2020.



                                                   /s/ Brian Stolarz
                                                   Brian Stolarz




                                               2
